Citation Nr: 0215762	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  97-26 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected left foot disability, currently evaluated as 10 
percent disabling.  

2.  Entitlement to service connection for disorders of the 
left ankle, left knee, left hip and back, claimed as 
secondary to the service-connected left foot disability.




WITNESS AT HEARINGS ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1977 to April 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the RO.  

In May 2000, a hearing was held at the Board by the 
undersigned Member of the Board who was designated by the 
Chairman of the Board to conduct the hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 1991).  

Thereafter, in August 2000, the Board remanded this case for 
further development of the record.  



REMAND

The veteran contends that she is entitled to an increased 
rating for the service-connected left foot disability and 
service connection for other conditions of the left ankle, 
left knee, left hip and back, as secondary to the service-
connected left foot disability.  

After carefully reviewing the claims file, the Board has 
determined that, in order to fully consider the veteran's 
claims, further development is needed in this case.  

First, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

It is pertinent to note in this regard that, the since time 
the Board remanded the case to the RO in August 2000, the RO 
has undertaken no steps to comply with the requirements of 
VCAA.  

In addition, the veteran underwent a VA examination in March 
2001.  After fully examining the veteran, the examiner 
concluded that "her complaints of pain in other parts of her 
body [were] not related to what [he saw] in this [left] 
foot."  

Given this medical opinion, the veteran should once again be 
asked to submit evidence to support her assertions that she 
has current left ankle, left knee, left hip or back 
disability due to her service-connected left foot disability.  

Finally, the report of the recent VA orthopedic examination 
referred to a podiatry examination report that apparently was 
not made part of the claims file.  Such records, if they 
exist, should be obtained and appropriately considered in 
regards to the issues on appeal.  

Furthermore, the Board finds that the veteran should be 
scheduled for a podiatry examination to determine the 
severity of her service-connected left foot disability.  

The Board has considered the revision to the regulations 
allowing the Board to develop evidence and address questions 
not previously considered by the RO.  See Board of Veterans' 
Appeals: Obtaining Evidence and Curing Procedural Defects 
Without Remanding, 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2002)).  Furthermore, 
whether to remand a case to an RO or to direct the Board's 
Case Development Unit to undertake development is 
discretionary under C.F.R. § 19.9(a)(2) (2002).  

It is also noted that it is the policy of the Board to remand 
such issues under the circumstances of this case.  See 
Chairman's Memorandum 01-02-01, para. 9(c)(6) (Jan. 29, 
2002), noting that to permit various kinds of required 
development to take place simultaneously and to avoid 
unnecessary delays and confusion, development in an 
individual case will be undertaken either by the Board or by 
the RO, but not by both.  

In the present case, given inadequate development taken in 
this case by the RO, the Board has determined that a remand 
is necessary to appropriately adjudicate the matters.  

Accordingly, the issue is REMANDED to the RO for the 
following action: 

1.  The RO should take appropriate steps 
to inform the veteran about the Veterans 
Claims Assistance Act of 2000 and its 
duties under the Act.  In particular, the 
RO should advise the veteran specifically 
of what evidence or information has 
already been obtained in regard to her 
claim, what evidence or information the 
RO will seek to obtain, and what evidence 
or information the veteran is responsible 
for obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
RO in this regard should take appropriate 
steps to instruct her to identify 
competent evidence to support her 
assertions that she is suffering from 
left ankle, left knee, left hip and back 
disability, caused or aggravated by her 
service-connected left foot disability.  

2.  The RO should attempt to obtain any 
outstanding records referable to the 
recent podiatry examination, which was 
performed following the August 2000 
remand.  

3.  Then, the RO should schedule the 
veteran for a VA podiatry examination to 
determine the current severity of the 
veteran's service-connected left foot 
disability.  All indicated tests and 
studies should be performed.  In 
rendering such opinion, the examiner 
should indicate whether there is any 
pain, weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of the 
metatarsal-phalangeal joints due to pain 
on use, flare-ups, weakened movement, 
excess fatigability or incoordination.  
These determinations should be expressed 
in terms of the degree of additional 
range of motion loss.  The examiner 
should comment on whether the veteran has 
a foot injury, to include malunion or 
nonunion of a metatarsal bone, that is 
productive of a disability picture and 
should characterize that disability as 
moderate, moderately severe or severe.  
The claims file should be reviewed in 
conjunction with the examination.  

5.  Then, following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  If 
any benefit sought on appeal remains 
denied, then the veteran should be 
provided with a Supplemental Statement of 
the Case and afforded an opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  



